HOOD, Judge.
This is a workmen’s compensation suit instituted by Adam Manuel against Mr. and Mrs. Joseph E. Ortego. The trial court rendered judgment in favor of the defendants, and plaintiff has appealed.
The trial judge found that “plaintiff has failed to prove that he suffered an accident while working for Joseph E. Ortego,” and he rendered judgment rejecting plaintiff’s demands. We have examined the record and have concluded that there is no error in the findings of or in the judgment rendered by the trial court.
The judgment appealed from is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.